TBS International Limited Takes Delivery of its First Newbuilding Multipurpose Tweendecker and Expands Fleet to 48 Vessels HAMILTON, BERMUDA – September 23, 2009 - TBS International Limited (NASDAQ: TBSI) announced today that it has taken delivery in China of the newly-constructed vessel M/V Rockaway Belle from Nantong Yahua Shipbuilding Co., Ltd. The M/V Rockaway Belle is the first in a series of six “Roymar Class” 34,000 dwt multipurpose tweendecker vessels that the Company has ordered with China Communications Construction Company Ltd./Nantong Yahua Shipbuilding Co., Ltd. for a purchase price of $35.4 million per vessel. This vessel, as well as its five sister ships under construction, has box-shaped holds, open hatches and fully retractable hydraulic tweendecks, is geared with 35 and 40 ton cranes combinable up to 80 tons, and has a modern fuel-efficient engine enabling the vessel to operate effectively at 15 knots. TBS expects delivery of four vessels in 2010 and the last vessel in 2011. The Company has in place the requisite bank financing for all of them. With the delivery of M/V Rockaway Belle, TBS’s current fleet expands to 48 vessels with an aggregate of 1.43 million dwt, consisting of 25 tweendeckers and 23 handymax/ handysize bulk carriers. Joseph E.
